UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report: May 5, 2010 (Date of earliest event reported) THOMAS & BETTS CORPORATION (Exact Name of Registrant as Specified in Its Charter) Tennessee (State or Other Jurisdiction of Incorporation) 1-4682 22-1326940 (Commission File Number) (IRS Employer Identification No.) 8155 T&B Boulevard Memphis, Tennessee 38125 (Address of Principal Executive Offices)(Zip Code) (901) 252-8000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02APPOINTMENT OF PRINCIPAL OFFICERS (c) On May 5, 2010, the Board of Directors of Thomas & Betts Corporation appointed Peggy P. Gann as senior vice president Human Resources and Administration, effective immediately.Ms. Gann began employment with the Company on April 1, 2010.Ms. Gann was employed for 20 years by Schneider Electric S.A. in their North American Division where she most recently served as senior vice president of Human Resources and Administration.She held a variety of human resources positions at Johns Manville Corporation prior to her employment at Schneider. Ms. Gann serves with an annual base salary of $285,000, and she participates in the Company’s management incentive plan with a target incentive of 50% of her base compensation. For 2010, Ms. Gann will participate in the Company’s incentive plan from her date of hire. She will also participate in the Company’s perquisite allowance program; long-term equity incentive plan; and receive a Termination Protection Agreement which would provide certain benefits in the event of Ms Gann’s involuntary or good reason termination of employment in the event of a Change in Control of the Company and an Indemnification Agreement from the Company; as well as receive an Employer Supplemental Contribution in the Supplemental Executive Investment Plan in which she will receive a shortened vesting period from five years as provided in the plan to 3 years.On her date of hire, Ms. Gann was granted 1,205 restricted shares of the Company’s stock, and stock option grants totaling 7,268 shares. The restricted shares vest on the third anniversary of the grant; and the stock option grants vest in equal annual installments over three years. The Company has agreed to pay reasonable costs and expenses associated with relocating Ms. Gann and her family to Memphis. The Company will also reimburse Ms. Gann up to $100,000 plus gross up for any loss incurred on the sale of her residence. ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The following is a brief description of each matter voted upon at the Annual Meeting of the Shareholders of Thomas & Betts Corporation held on May 5, 2010, as well as the number of votes cast for or against each matter and the number of abstentions and broker non-votes with respect to each matter. Each of the ten directors nominated by the Company’s Board of Directors was elected by the following votes to serve until the Company’s 2011 Annual Shareholder Meeting and until his respective successor has been elected and qualified.The tabulation of the votes on this matter was as follows: Nominees for Director For Withheld Jeananne K. Hauswald Dean Jernigan Ronald B. Kalich, Sr. Kenneth R. Masterson Dominic J. Pileggi Jean-Paul Richard Rufus H. Rivers Kevin L. Roberg David D. Stevens William H. Waltrip Shareholders also ratified the selection of KPMG LLP as the Company’s independent auditors for the Company’s 2010 fiscal year.The tabulation of votes on this matter was as follows: 47,246,847 votes for; 1,080,241 votes against; and 478,936 abstentions.There were 0 broker non-votes on this matter. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (c)
